           Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 1 of 7



 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8

 9   CANYON ESTATES CONDOMINIUM                             NO.
     ASSOCIATION, a Washington non-profit
10   corporation,                                           COMPLAINT

11                               Plaintiff,                 JURY DEMAND

12               v.

13   ATAIN SPECIALTY INSURANCE
     COMPANY; and INDIAN HARBOR
14   INSURANCE COMPANY,

15                               Defendants.            .

16          Plaintiff Canyon Estates Condominium Association, by and through its attorneys,

17   Ashbaugh Beal, for its Complaint alleges as follows:

18                          I.        PARTIES, JURISDICTION & VENUE

19          1.        Plaintiff Canyon Estates Condominium Association (the “Association”) is a

20   Washington non-profit corporation that is incorporated in the state of Washington and is

21   established as the unit owners’ association for the Canyon Estates Condominium, located in

22   Tukwila, Washington.

23          2.        Defendant Atain Specialty Insurance Company (“Atain”) issued policies of

24   property insurance to the Association in the state of Washington, including but not limited to

25   COMPLAINT - 1
            Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 2 of 7



 1   Certificate No. GEP3462. Upon information and belief, Atain’s home office is located in

 2   Farmington Hills, Michigan.

 3          3.      Defendant Indian Harbor Insurance Company (“Indian Harbor”) issued

 4   policies of property insurance to the Association in the state of Washington, including but not

 5   limited to Policy No. PRO0037150-03. Upon information and belief, Indian Harbor’s home

 6   office is located in Stamford, Connecticut.

 7          4.      Atain and Indian Harbor are referred to herein collectively as the “Insurers.”

 8                                II.     JURISDICTION & VENUE

 9          5.      Subject matter jurisdiction is proper under 28 U.S.C. § 1332(a)(1) because

10   each party is a citizen of a different state: the Association is a citizen of the state of

11   Washington, Atain is a citizen of Michigan, and Indian Harbor is a citizen of Connecticut.

12          6.      Venue is proper in this judicial district under 28 U.S.C. § 1391 because a

13   substantial part of the events or omissions giving rise to the claim occurred here, the real

14   estate which is the subject of this action is located in King County, and Insurers do business

15   in King County.

16          7.      Venue in this Court is proper, and this Court has subject matter and personal

17   jurisdiction over this action and the parties hereto.

18                                III.    FACTUAL BACKGROUND

19          8.      The Association’s condominium (the “Condominium”) is made up of ten

20   buildings comprising 186 residential units, as well as common areas, such as a cabana and

21   pool building. The Condominium is located at 15136 65th Avenue South in Tukwila,

22   Washington, and was originally constructed in the late 1960s.

23          9.      Each of the Insurers provided all-risk property insurance policies to the

24   Association at some point in time between 2015 and 2016. Each of those policies covers all

25   COMPLAINT - 2
           Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 3 of 7



 1   loss or damage to the Condominium, unless such loss or damage is expressly excluded under

 2   the terms of that policy. The policies provide coverage for “collapse” (i.e., substantial

 3   impairment of structural integrity) due to hidden decay, as well as water intrusion damage.

 4          10.     Recently, the Association became aware of covered damage at the

 5   Condominium.

 6          11.     On or around April 6, 2018, the Association notified the Insurers in writing of

 7   the losses at the Condominium and of a claim for insurance coverage and benefits associated

 8   with those same losses. This notice was written notification of claim under WAC 284-30-370

 9   and is attached as Appendix A hereto. The Association also sent notice of claim to certain

10   other of its property insurers, including Great Lakes, Chubb, Farmers, and State Farm

11   Insurance Companies.

12          12.     In response to that notice, each Insurer was required to undertake a reasonable

13   investigation into the nature and extent of the loss and the Association’s claim. Each Insurer

14   owed quasi-fiduciary duties to the Association in relation to the investigation and adjustment

15   of the claim, requiring the Insurers, among other things, to be fair and reasonable in the

16   investigation of the Association’s claim and to each be a neutral arbiter when resolving issues

17   of coverage.

18          13.     All of the Association’s notified carriers paid for and conducted an intrusive

19   investigation into the damage at the covered property to determine the nature and extent of

20   the damage, except for Atain and Indian Harbor.

21          14.     On or around April 24, 2018 (less than a month after notice of claim was

22   sent), Atain and Indian Harbor, through their counsel, Cozen O’Conner, denied coverage and

23

24

25   COMPLAINT - 3
            Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 4 of 7



 1   benefits outright with little to no investigation into the Association’s claim via a joint letter to

 2   the Association. That correspondence is attached as Appendix B hereto.

 3           15.     The Insurers failed to conduct a reasonable investigation into the

 4   Association’s claim prior to denying coverage and benefits, in violation of Washington law.

 5           16.     The Insurers refused to perform a reasonable investigation and denied

 6   coverage outright because, in their view, even if coverage were owed, the Association could

 7   not file suit to enforce policy terms because of a suit limitation provision in the policy.

 8           17.     The Insurers’ denial based on a suit limitation clause was unreasonable and

 9   contrary to Washington law, including but not limited to Yancey v. Automobile Ins. Co. of

10   Hartford, No. C11-1329RAJ, 2012 WL 12878687 (W.D. Wash. 2012) (“The expiration of

11   the Policy’s suit limitation period does not extinguish other Policy obligations.”); Ashburn v.

12   Safeco Ins. Co., 42 Wn. App. 692 (1986) (describing a contractual limitations clause as a

13   limitation on a legal remedy rather than a means to extinguish other contractual duties).

14           18.     On or about November 6, 2018, the Association sent the Insurers Insurance

15   Fair Conduct Act notices under RCW 48.30.015(8)(a). That correspondence is attached as

16   Appendix C hereto. On or about November 12, 2018, the Insurers doubled down and sent

17   the Association a letter reiterating the same bases for denying its claim for coverage and

18   benefits. That letter is attached as Appendix D.

19           19.     The Insurers failed to resolve the basis of the claim, and the Association now

20   brings suit against them.

21   //

22   //

23

24

25   COMPLAINT - 4
           Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 5 of 7



 1                                  IV.     CAUSES OF ACTION

 2      A. Cause of Action 1: Declaratory Relief

 3          1.      The Association is entitled to declaratory relief adjudicating the respective

 4   rights and obligations of the parties with respect to the disputes set forth above and under the

 5   policies of insurance issued by each of the Insurers.

 6      B. Cause of Action 3: Bad Faith

 7          2.      The Insurers’ actions and/or inactions as stated herein were unreasonable,

 8   unfounded, or frivolous. As such, the Insurers are liable for their bad-faith conduct and all

 9   damages sustained by the Association as a result thereof, including but not limited to the

10   coverage owed under the Insurers’ policies that the Insurers (unreasonably) refused to

11   provide.

12      C. Cause of Action 4: Breach of Consumer Protection Act

13          3.      The Insurers’ actions and/or inactions as stated herein constitute per se and

14   non-per se unfair and deceptive acts or practices as defined in Washington’s Consumer

15   Protection Act (RCW 19.86 et seq.). The Association has been damaged by the Insurers’

16   conduct in an amount to be proved at time of trial as a proximate result of such unfair and

17   deceptive acts or practices. The Association’s damages include but are not limited to the

18   coverage owed under the Insurers’ policies that the Insurers (unreasonably) refused to

19   provide.

20      D. Cause of Action 5: Negligence

21          4.      The Insurers’ actions and/or inactions as stated herein constitute a breach of

22   their duty to use reasonable care in handling claims and adjusting their policyholders’ claims.

23   The Association has been damaged as a proximate result of the Insurers’ negligence and has

24

25   COMPLAINT - 5
            Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 6 of 7



 1   incurred damages as a proximate result of that negligence, including but not limited to the

 2   coverage owed under the Insurers’ policies that the Insurers (unreasonably) refused to

 3   provide, as well as attorneys’ fees.

 4        E. Cause of Action 6: Insurance Fair Conduct Act

 5           5.     On November 6, 2018 the Association sent notice to the Insurers pursuant to

 6   RCW 48.30.015 by certified mail. More than 20 days have passed since that notice was sent,

 7   and neither Indian Harbor nor Atain resolved the basis of the claim. Given that Indian Harbor

 8   and Atain unreasonably denied a claim for coverage, the Association has been harmed. The

 9   Association has rights to all damages available under RCW 48.30.015, including but not

10   limited to the coverage owed under the Insurers’ policies that the Insurers (unreasonably)

11   refused to provide.

12                                  V.      PRAYER FOR RELIEF

13           WHEREFORE, the Association prays for judgment in its favor against the defendants

14   as follows:

15           1. For declaratory relief consistent with the pleadings herein;

16           2. For monetary damages in an amount to be proved at trial;

17           3. For enhanced damages, attorneys’ fees, and expert costs as allowed under the

18   CPA and/or RCW 48.30.015;

19           4. For pre- and post-judgment interest;

20           5. For actual attorneys’ fees and costs, pursuant to Olympic Steamship v. Centennial,

21   McGreevy v. Oregon Mutual, or other applicable law; and

22   //

23   //

24

25   COMPLAINT - 6
         Case 2:18-cv-01761-RAJ Document 1 Filed 12/07/18 Page 7 of 7



 1        6. For such other and further relief as the Court may deem just and equitable.

 2        DATED this 7th day of December, 2018.

 3                                     ASHBAUGH BEAL

 4
                                       By s/ Jesse D. Miller
 5                                       Jesse D. Miller, WSBA #35837
                                         jmiller@ashbaughbeal.com
 6
                                       By s/ Zachary O. McIsaac
 7                                       Zachary O. McIsaac, WSBA #35833
                                         zmcisaac@ashbaughbeal.com
 8
                                       By s/ Jocelyn J. Whiteley
 9                                       Jocelyn J. Whiteley, WSBA #49780
                                         jwhiteley@ashbaughbeal.com
10
                                       Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   COMPLAINT - 7
